Citation Nr: 1021424	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-35 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.

2.  Entitlement to an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to June 
1980 and from November 1990 to June 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which denied the benefits sought on 
appeal.

In October 2008, the Veteran presented testimony during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.

In November 2008, the Board remanded the matter for 
additional procedural and evidentiary development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO held that new 
and material evidence had not been presented to reopen the 
claim of entitlement to service connection for residuals of a 
traumatic injury of the knees.

2.  The evidence added to the record since the last final 
decision in April 2006 is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a bilateral knee disability.

3.  The Veteran's lumbar spine disability does not, in and of 
itself, result in frequent or excessive hospitalizations, 
prevent gainful employment, or otherwise cause extraordinary 
impairment.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision is final.  38 U.S.C.A. §§ 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (2009).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a bilateral 
knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  An increased rating on an extraschedular basis for a 
lumbar spine disability is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the Veteran's bilateral 
knee disability claim and remands it for further development.  
As such, no discussion of VA's duty to notify and assist is 
not necessary as to this issue.

As to the Veteran's low back disability claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2009).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided.

In this case, the Veteran received pre-adjudication VCAA 
notification in November 2006.  Additional VCAA notification 
was provided to the Veteran in May 2008 and March 2009.  The 
May 2008 letter informed the Veteran how to substantiate a 
claim for an increased rating for a lumbar spine disability.  
The March 2009 letter informed the Veteran that an 
appropriate disability rating and effective date would be 
assigned if his claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA also advised that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Here, an additional VA 
examination was conducted in July 2009 and the matter was 
referred to the Director Compensation and Pension in February 
2010.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 
C.F.R. § 3.103 (2009).

New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to 
service connection for residuals of a traumatic injury of the 
knees, previously denied by means of an August 1983 Board 
decision and numerous RO rating actions, most recently in 
April 2006.  Having carefully considered the evidence in 
light of the applicable law, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a bilateral knee 
disability.

In an August 1983 decision, the Board denied service 
connection for residuals of a traumatic injury of the knees.  
At that time, the medical evidence of record included the 
Veteran's service treatment records pertaining to his period 
of active duty for training from March 1980 to June 1980, a 
February 1982 VA examination report and December 1982 RO 
testimony.  The Veteran stated that he injured his knees 
during service while moving steel lockers one slid and down 
stairs and hit him on the legs and knees.   Service treatment 
records from the Veteran's first period of service 
demonstrate a single complaint of left knee pain in May 1980.  
The February 1982 VA examination report indicated that the 
knees exhibited full range motion and X-rays of the knees 
were unremarkable.  Upon physical examination, there was 
slight full feeling of the joint lines of knees and some 
popping on active and passive motion of both knees.  There 
was no tenderness, Drawer sign was negative and ligaments 
were stable.  The Board reasoned that service connection was 
not warranted because there was no evidence that the Veteran 
acquired a chronic knee disability during his period of 
service.  The Board's August 1983 decision denying service 
connection for residuals of a traumatic injury of the knees 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 
20.1100 (2009).  

In a December 1983 rating decision, the RO denied service 
connection for residuals of a traumatic injury of the knees.  
The additional evidence consisted of lay statements from the 
Veteran and a fellow serviceman and a copy of a pay voucher.  
Both the lay statements alleged that a locker fell down the 
stairs and injured the Veteran's legs and knees.  The pay 
voucher shows that the Veteran was considered incapacitated 
for duties from September 12, 1980, to October 24, 1980; it 
did not specify for what reason the Veteran had been 
considered incapacitated for duties.  The Veteran was 
notified of the December 1983 rating decision, but did not 
file a notice of disagreement; thus, the determination became 
final.  38 U.S.C.A. § 7105.

In a December 1992 decision, the RO denied service connection 
for residuals of a traumatic injury of the knees.  In May 
1993, the RO confirmed and continued the December 1992 rating 
decision.  The Veteran alleged that he injured his knees when 
he was thrown into an iron bar when his vehicle went over an 
embankment.  In September 1993, the Veteran testified that he 
had not experienced knee pain, since he injured his back 
while stationed in the Persian Gulf.  The Veteran indicated 
that he had been working construction since the age of 18.  A 
review of the service treatment records reveals that the 
Veteran denied any problems with his knees upon discharge 
examination from his second period of service, dated in April 
1991.  Moreover, clinical evaluation of the lower extremities 
was within normal limits.  Upon VA examination dated in 
October 1991, range of motion was normal and stability was 
characterized as "good," bilaterally.  There was, however, 
slight tenderness of the medial joint line of the right knee.  
The Veteran was diagnosed as having a bilateral knee strain.  
Service connection was denied for residuals of a traumatic 
injury of the knees because there was no evidence of 
complaints of, treatment for, or diagnosis of an injury or 
disease of knees during service.  The Veteran filed a notice 
of disagreement and perfected his appeal; however, he 
withdrew his appeal during his September 1993 hearing.  Thus, 
the February 1992 RO decision is final.  38 U.S.C.A. § 7105.

The Veteran attempted to reopen his claim in March 2004.  In 
support of his claim, the Veteran submitted lay statements 
alleging that he injured his knees while moving lockers 
during his first period of service and during his second 
period of service when he was knocked backwards when his 
vehicle went over an embankment.  The additional evidence of 
record included VA treatment records dated from 2003 to 2004.  
In July 2004, the RO held that new and material evidence had 
not been presented the reopen the claim of entitlement to 
service connection for residuals of a traumatic injury of the 
knees because there was no evidence that demonstrated any 
current knee disability was attributable or related to 
service.  Although the Veteran filed a notice of 
disagreement, he did not perfect his appeal in a timely 
manner.  Thus, the July 2004 RO decision is final.  38 
U.S.C.A. § 7105.

The Veteran again attempted to reopen his claim in November 
2005.  No additional medical evidence was associated with the 
claims file.  Accordingly, in an April 2006 decision, the RO 
held that new and material evidence had not been presented to 
reopen the matter of entitlement to service connection for 
residuals of a traumatic injury of the knees.  The Veteran 
did not file a notice of disagreement; thus the April 2006 RO 
decision is final.  38 U.S.C.A. § 7105.

The current claim on appeal was received in August 2006.  The 
Board notes that if new and material evidence is presented or 
secured with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In general, a final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 38 U.S.C.A. 
§ 5108, VA must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  When an RO determines that new and material 
evidence has not been presented sufficient to reopen a claim, 
such determination is not binding on the Board; regardless of 
any prior RO decision, the Board must decide whether evidence 
has been received that is both new and material before 
reopening the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  In determining whether evidence is new 
and material, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Additional evidence received since the April 2006 rating 
decision consists of VA treatment records, Social Security 
Administration records and lay statements.  In September 
2007, the Veteran submitted that his treatment provider Dr. 
K. had alleged that his knee disabilities were attributable 
to his service-connected back disability.  The Veteran also 
testified in October 2008, that he had been told that his 
current knee disabilities could be attributable to an altered 
gait that resulted form his service-connected back 
disability.  The Veteran was afforded Social Security 
Administration benefits because of orthopedic and 
psychological disabilities.  A review of VA treatment records 
demonstrates that the Veteran ambulates with an altered gait.  
An orthopedic consultation dated in May 2006, revealed mild 
to moderate left knee degenerative changes, probably 
minimally symptomatic.  X-rays of the left knee dated in 
April 2007 demonstrated minimal spurring along the medial 
aspect of the proximal tibia.  There was no evidence of joint 
effusion.  This evidence is relevant because it suggests that 
the Veteran's current knee disabilities may be attributable 
to his service-connected lumbar spine disability.  It 
therefore raises a reasonable possibility of substantiating 
the claim and is material within the meaning of 38 C.F.R. § 
3.156(a).  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen the Veteran's claim.  
To this extent only, the benefit sought on appeal is granted.

Extraschedular Evaluation

The Veteran seeks an increased rating, in excess of 20 
percent, for his residuals, lumbar spine injury.  The Board 
has already considered, within a November 2008 decision and 
remand, the issue of entitlement to an increased rating on a 
schedular basis for the Veteran's lumbar spine.  Therefore, 
the only issue remaining on appeal is entitlement to an 
extraschedular rating for residuals of a lumbar spine injury.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, VA 
is authorized to refer exceptional cases to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
Id.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In this case, the Board concluded in its November 2008 remand 
that the circumstances of the Veteran's case at least raise 
the possibility of entitlement to an extraschedular rating, 
such that referral was warranted to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of such an evaluation.  The Board also 
ordered a new VA examination be afforded the Veteran to 
expand the evidentiary record.

In July 2007, the Social Security Administration records held 
that based upon the Veteran's residual functional capacity 
and vocational factors, there were no jobs in significant 
numbers that he could perform.  This finding was based on 
examination reports indicating that the Veteran had a 
residual functional capacity to perform sedentary work, at 
most, due to his orthopedic and psychological disabilities.

In October 2008, the Veteran testified before the undersigned 
Veterans Law Judge. He stated that his lumbar spine 
disability resulted in significant restrictions in his daily 
activities and rendered him unemployable because he could not 
lift more than 10 pounds.

Another VA orthopedic examination was afforded the Veteran in 
July 2009.  Forward flexion was limited, at most, to 50 
degrees.  Extension was to 15 degrees. Right lateral flexion 
was to 20 degrees and left lateral flexion was to 30 degrees.  
Rotation to the right was to 15 degrees and rotation to the 
left was to 20 degrees.  There was no additional limitation 
of motion with repetitive testing and there was no evidence 
of weakness or tenderness.  Muscular development was 
symmetrical and robust in the lower extremities.  
Neurological evaluation was normal, without numbness.  He 
denied any incapacitating episodes in the past 12 months.  
The Veteran was diagnosed as having a chronic lumbar sprain 
with minimal degenerative disc disease and spasm.  The 
examiner opined that from an orthopedic standpoint, he could 
see no reason as to why the Veteran could not maintain 
sedentary employment.  He characterized the Veteran's degree 
of functional loss as moderate and indicated that it was not 
of such severity such that it would preclude the Veteran from 
securing and maintaining substantially gainful employment.  
The examiner noted that the Veteran's functional impairment 
was primarily with bending and lifting; the Veteran could 
walk normally.  He based his opinions on the Veteran's 
mobility, physical examination, X-rays, MRI findings, the 
Veteran's history and a review of the claims file.  

The claims file was then forwarded to the Director of VA's 
Compensation and Pension Service, who prepared a February 
2010 memorandum denying the Veteran an extraschedular rating.  
On review, the Director noted that the Veteran had several 
non-service-connected disorders, such as degenerative joint 
disease of the knees, status post right knee meniscal tear in 
2003, gout, trochanteric bursitis, plantar fasciitis, 
depression, headaches, hearing loss, hypertension, benign 
prostatic hypertrophy, diverticulosis, gastroesophageal 
reflux disease and acute pancreatitis.  He noted that the 
Veteran stopped working in 2003; during that year, a meniscal 
tear required repair and he was hospitalized for acute 
pancreatitis.  Further, Social Security Administration 
records indicate that he was awarded benefits due to non-
service-connected disorders.  After considering the totality 
of the record, the Director found no evidence the Veteran's 
lumbar spine disability, in and of itself, prevented him from 
securing gainful employment, and concluded an extraschedular 
rating was not warranted for this disability.

For this same reason, the Board finds no basis to overturn 
the Director's determination regarding entitlement to an 
extraschedular rating.  The Veteran was able to work for many 
years following service, until 2003, despite his lumbar spine 
disability.  While the medical evidence confirms he has 
remained unemployable since that time, no competent medical 
expert has suggested this is solely due to his service-
connected lumbar spine disability.  As noted, the Veteran 
multiple physical ailments for which service connection is 
not in effect.  Overall, the preponderance of the evidence is 
against a finding that the Veteran's lumbar spine disability, 
in and of itself, results in such factors as marked 
interference with employment or frequent periods of 
hospitalization, and the Director's denial of an 
extraschedular disability rating under 38 C.F.R. § 3.321 is 
thus confirmed.

In sum, the Board agrees with the conclusion of the Director, 
Compensation and Pension Service as the Veteran's lumbar 
spine disability does not result in excessive 
hospitalization, unemployability, or other unusual 
circumstances to warrant such a rating, and thus the rating 
criteria are adequate to evaluate the condition.  As a 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for a 
bilateral knee disability is granted; to this extent only, 
the appeal is granted.

Entitlement to an extraschedular evaluation for the lumbar 
spine disability is denied.




REMAND

The Veteran has submitted various theories of entitlement for 
his claim for service connection for residuals of a traumatic 
injury of the knees.  He reports that he sustained an injury 
to his knees during his first period of service when a locker 
slid down some stairs and knocked into him.  Service 
treatment records from the Veteran's first period of service 
demonstrated a single complaint of left knee pain in May 
1980.  The Veteran also alleges that he injured his knees 
during his second period of service when his vehicle abruptly 
went over an embankment.  Four months after the Veteran's 
discharge from his second period of service, upon VA 
examination dated in October 1991, he was diagnosed as having 
a bilateral knee strain.  Finally, the Veteran asserts that 
his current bilateral knee disability may be attributable to 
his service-connected lumbar spine disability.  Service 
connection is currently in effect for residuals of a lumbar 
spine injury with degenerative joint disease and degenerative 
disc disease, right leg mild incomplete paralysis of the 
sciatic nerve and left leg mild incomplete paralysis of the 
sciatic nerve.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  In light of the foregoing, the Board finds that the 
Veteran must be afforded a VA examination to determine 
whether he has a knee disability that is related to or had 
its onset in service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any currently 
right or left knee disability found to be 
present.  The claims folder should be 
made available and reviewed by the 
examiner.  Any testing should also be 
conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA 
examination.

In particular, the examiner is asked to 
opine as to whether any right or left 
knee disorder is at least as likely as 
not related to service or to a service-
connected disability, in particular the 
Veteran's lumbar spine disability.  The 
examiner must also state whether the 
Veteran reports a continuity of knee 
symptomatology since service and 
acknowledge such statements made by the 
Veteran, if any, in offering the opinion.  
The examiner must provide a complete 
rationale for any stated opinion.

2.  Then the RO should readjudicate the 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


